Title: Thomas Jefferson to George Jefferson, 29 October 1810
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Oct. 29. 10.
          
             In 1805. John D. Burke asked of me the loan of my volumes of newspapers from 1741. to 1752. and of the antient laws of Virginia, which he proposed to be lodged with Govr Page to be open to his inspection. I accordingly sent to Govr Page the laws desired, and 3. vols of Virginia gazettes from 1741. to 1760. permitting mr Burke to take the newspapers home, tho not the laws. a letter of June 2. 1805. which I wrote to Govr Page will explain this. Mr Burke took home the newspapers, and after serving him in the matter of his history, they were returned, as I was informed, to Govr Page, while still living in Richmond; and I imagine have been supposed his own, and sent with his books to Rosewell. as mr Gregory Page is living in Richmond, I must ask the favor of you to engage him in the recovery of these volumes of newspapers, which I set great store by, as they are the only copies now existing.  I purchased them of Parson Wiley’s executors before the revolution, and paid their original cost for them which I think was £30. for the whole collection down to his death. if mr Gregory Page should find them at Rosewell & will be kind enough to pack them in a box & send them by the stage to Richmond, you will be so good as to pay their transportation and forward them to me. the Antient laws which I deposited with Governor Page, were at my request delivered to mr Hening. your attention to the recovery of these volumes will greatly oblige
          Yours affectionately.
          
            Th:
            Jefferson
        